Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 11/17/2022 is entered. Claims 5, 7, 14, 16, 19, and 20 are canceled. Claims 1, 6, 8, 10, 15, and 17 are currently amended. New claims 21-26 are added. Claims 1-4, 6, 8-13, 15, 17-18, 21-26 are pending for examination.
 are pending for examination.

2.	Interview Summary: At the request of the Applicant’s representative a telephone interview was conducted on 11/16/2022  keeping the Applicant’s interview agenda in perspective. The Interview summary is reproduced below for ready reference:
	“Issues Discussed: Proposed Amendment(s)
(i)Applicant's suggested amendments were discussed, which were found to create indefiniteness. Accordingly, subject matter from para 0021 of Specification was discussed to add relevant subject matter to overcome indefiniteness.
(ii)Examiner indicated that added limitations would be subject to further consideration and search.
Non-statutory Double Patenting: Examiner indicated that a proper Terminal Disclaimer would be needed to overcome Non-statutory Double Patenting rejection.”

Response to Arguments
3.1.	Art rejection of claim 1 under 35 USC 103: Applicant’s arguments, see pages 7,  and 9 filed 11/17/2022,  with respect to independent claim 1 have been considered but are moot because the new ground of rejection, necessitated due to current amendments, relying  on a new reference applied in the prior rejection of record for any teaching or matter added and specifically challenged in the argument. The other two independent claims 10 and 21 recite similar limitations as those of claim 1 and are subject to art rejection based on similar lines. Applicant has not filed any separate arguments against the rejection of dependent claims and accordingly the pending dependent claims are rejected based on same rationale as submitted in the non-final rejection mailed 09/29/2022.
	Examiner does not agree with the Applicant’s statement, “ As discussed above, during the interview Applicant understood the Examiner to agree that the subject matter of this amendment was not described by the asserted references of record. In addition, Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment”, because the prior art references used for dependent claims were not discussed. Only references discussed were U.S. Patent No. : 9,152,955 to Mathew (“Mathew”) in view of U.S. Patent No. 7,683,889 to : Ribikauskas (“Ribikauskas’”’) which were cited for rejecting independent claim 1. In fact, the reference Watfa et al. [US 201003139 A1] cited by the Examiner for rejecting claims 5 and 7-8 in the Non-final rejection mailed 09/29/2022 is relevant to render obvious the new limitations added to independent claims 1 and 10 and the new claim 21.
3.2.	Double Patenting rejection: Examine has noted Applicant’s request to keep in abeyance this rejection. Since no Terminal Disclaimer is filed, the double patenting rejection is maintained.
3.3.	101 rejection of claims 19-20. Since claims 19-20 are canceled, this 101 rejection is now moot and withdrawn.
	This is a Final Rejection

Double Patenting
4	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.1.	Claims 1-4, 6, 8-13, 15, 17-18, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (i) 1-15  of U.S. Patent No. 10157410, hereinafter Patent ‘410., and (ii)  claims 1-20 of US patent 10949905, hereinafter Patent’ 905
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar concepts of receiving an input from a user of selecting an item on a GUI, determining the level of pressure of the user input to select the item, which could be a search result as well, and initiating an action as per the level of the determined pressure on the selected item or search result.
For example, a comparison is provided , for independent claims 1, 10 and 19 of US Patent ‘410 and claim 1 the instant Application, wherein all the limitations of the claims 1 , 10, and 19  of the instant application are disclosed and not patentably distinct in view of the limitations of claim 1 of the Patent’410, see below: The highlighted limitations of claim 1 of Patent’ 410 disclose the limitations recited in claims 1, 10, and 19 of the instant Application.
Claim 1 of Pat’ 10157410
1. A method comprising: retrieving a set of search results based on a search request from a client device, the set of search results including a first item; determining a user interest level n at least the first item based on a search history associated with the client device; causing display of a presentation of the set of search results within a graphical user interface at the client device, the presentation of the set of search results including the first item, the presentation including a display of the user interest level in the first item; receiving a touch input onto the client device, the touch input comprising a selection of the first item from among the one or more items, and an input pressure exerted onto the client device by the touch input; determining a value of the input pressure exerted onto the client device; selecting an action from among a set of actions based on the value of the input pressure and the user interest level; and transmitting a request from the client device to the networked marketplace to execute the action against the first item in response to the user input.
	
Claim 1 of the instant Application: 1. A computer-implemented method comprising: displaying a plurality of items in a graphical user interface at a client device; receiving user input from a user to select an item of the plurality of items; determining an input pressure of the user input to select the item; determining an interest level of the user in the item based at least in part on user context data associated with the user; and initiating an action associated with the selected item based on the input pressure.
	Limitations of claims 10 and 21  are similar to claim 1 of the instant Application.
	
The limitations of dependent claims 2, 6, 8, 11, 14, 15, 17,  22. 25, and 26 of the instant application are similar and not patentably distinct in view of claim 1 of Patent’ 410, limitations of dependent claim 3-4, 12-13, 23-24  of the instant application are similar and  not patentably distinct in view of claim 4 of Patent’ 410, and limitations of 9,  and 18 of the instant application are similar and  not patentably distinct in view of claim 6 of Patent’ 410. 

A similar comparison, as provided above for Patent ‘410 , is applicable for Patent’ 905. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. 	Claims 1-4, 6, 8, 10-13, 15, 17,  21-26, are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. [US Patent 9152955], hereinafter Mathew in view of Ribikauskas and in view of Watfa et al. [US 201003139 A1],  cited in the IDS filed 04/06/2021.

Regarding claim 1, Mathew teaches a computer-implemented method comprising: 
displaying a plurality of items in a A computer-implemented method comprising: ..... interface elements representing the multiple items; receiving a user touch input, on the touch sensitive display device, selecting one of the multiple items; ..: automatically populating a purchase transaction with the selected item based on the first sequence of values....”. In Mathew multiple items are displayed on a user interface, and out of them a user’s input is received selecting a specific item for a purchase transaction to be executed). Mathew fails to disclose that the user interface is a GUI and further determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure. Ribikauskas, in the same field of endeavor that is of determining functions in response to an user’s input based upon input pressure exerted on a touch-input device, teaches that a GUI is provided for selecting items [See Ribikauskas Abstract, “ The use of pressure-sensitive selection tools in a graphical user interface is disclosed in which the amount of pressure during a selection operation may modify selection behavior. Upon receiving a selection input, the pressure applied is determined and the selection behavior modified] and the missing steps of determining an input pressure of the user input to select the item, and initiating an action associated with the selected item based on the input pressure [see Ribikauskas col.1, line 59-col.2, line 17, “..A first embodiment of the invention provides a computer-implemented method for adjusting a displayed control. An input from a digitizer, pressure sensitive mouse, etc. is received at a location corresponding to the displayed control. The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................ The tap is received and location, pressure, and length of time of the tap are analyzed to determine if the tap is a hard tap. If the pressure exceeds a certain threshold within a certain amount of time, the tap is found to be a hard tap, and a particular function is performed. Failing the test, a different function is performed. .......... the invention provides a computer-implemented method for interacting with displayed objects. When receiving a selection of objects via pressure enhanced input, the amount of pressure plays a role in determining the quantity/type/etc. of objects to be selected”]. Therefore, in view of the teachings of Ribikauskas, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept of using a GUI for selection of items and determining an input pressure of the user input to select the item; and initiating an action associated with the selected item based on the input pressure, as disclosed in Ribikauskas, see col.1, lines 39-47, it would enhance the functioning of the GUI users in Mathew when selecting displayed results based on pressures applied during the user’s input to response corresponding to pressures applied for executing different purchase transactions in determining quantity or type of items. 
Mathew in view of Ribikauskas fail to disclose determining an interest level of the user in the item based at least in part on user context data associated with the user and that the initiating the action comprises initiating the action associated with the selected item based on an interest level of the user in the item.  Watfa teaches determining a user interest level based on his search history and interaction history  [search and interaction history corresponds to the claimed context associated with the user] and selecting a commerce action based on the user interest level [See Watfa paragraphs 0006, 44- 45, wherein a user’s interest is determined from his browsing history and his search queries [interaction history] in particular areas and the interest level is assigned values to determine interest levels in a particular item or area. Therefore, in view of Watfa, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Mathew in view of Ribikauskas as applied to claim 1 above to add the concepts of determining a user interest level based on a user context, the user context including at least a search history and an interaction history, selecting the commerce action also based on the user interest level along with the detection of pressure to the combined art of Mathew and Ribikauskas as applied to claim 1, because, as disclosed in Watfa [ see paragraph 0006] it will help to tailor content presentation to the interests of users more accurately. 

Regarding claim 2, the limitations, “ The computer-implemented method as described in claim 1, wherein the initiating the action further comprises initiating a first action if the input pressure corresponds to a first pressure and initiating a second action if the input pressure corresponds to a second pressure”, are already covered in the analysis of claim 1, wherein if a pressure is determined to be a hard tap then a specific action is initiated otherwise  if a different pressure then a different action is initiated [see Ribikauskas col.1, line 59-col.2, line 17, “..The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................”

Regarding claim 3, the limitations, “ The computer-implemented method as described in claim 2, wherein the first pressure is above a pressure threshold value and the second pressure is below the pressure threshold value”, are covered in the analysis of claim 1 [see Ribikauskas col.1, line 59-col.2, line 17, “…… The amount of pressure applied by the user is determined, and the displayed control is adjusted depending on the amount of pressure applied. ........ A tap is received upon a display device, and it is determined whether the tap was a hard tap. If a hard tap, one function is performed, but if not, a separate function is performed. ................ The tap is received and location, pressure, and length of time of the tap are analyzed to determine if the tap is a hard tap. If the pressure exceeds a certain threshold within a certain amount of time, the tap is found to be a hard tap, and a particular function is performed. Failing the test, a different function is performed. .......... the invention provides a computer-implemented method for interacting with displayed objects. When receiving a selection of objects via pressure enhanced input, the amount of pressure plays a role in determining the quantity/type/etc. of objects to be selected”, and see Ribikauskas Fig.21 and col.15, lines 29-44, “ …… In general, computer 110 may determine whether a tap input by stylus 204 is a hard tap depending upon applied pressure, ….. In this example, for the tap to be a hard tap, the tap input must reach an appropriate pressure threshold within a particular time threshold. FIG. 21 depicts a graph 2101 of input pressure over time not resulting in a hard tap as provided by an illustrative embodiment of the invention. Here, the tap has stayed within the appropriate distance threshold, but by the time the contact passes time threshold 2102 (perhaps set at 1/4 of a second or another amount of time) at point 2104, the magnitude of pressure has not passed pressure threshold 2103. As a result, computer 110 may interpret the input as a normal tap or some other type of input.”

Regarding claim 4, the limitations, “ The computer-implemented method as described in claim 2, wherein the first pressure comprises firm pressure and the second pressure comprises light pressure.”, are covered in the analysis of claim 3 where a firm pressure was discussed as Hard tap and a lower pressure below threshold was considered as a normal pressure.

Regarding claim 6, the combined teachings of Mathew/Ribikauskas/Watfa further suggest that the computer-implemented method as described in claim 1, wherein the initiating the action further comprises initiating a first action if the interest level corresponds to a first interest level and initiating a second action if the interest level corresponds to a second interest level [See Watfa para 0056, “ At step 506, the weights for each of the topics in the binary interest vector are determined. A provider may provide weights for each topic in a binary interest vector to adjust the influence each topic has on the final selection of content. Such weights may be the same across all pages and users, or may be customized for various pages and/or users. Weights may be adjusted based on information known about the user, the client machine, or based on the other content in the Web page in which the tailored content will be displayed. For example, when selecting content for the spot for tailored content 202 in Web page 200, a provider may weight the value of "travel" more heavily than other topics because Web page 200 is closely related to travel. Weights may also be adjusted based on the viewing history of the user, etc. Thus, the weights applied to the binary interest vector values may be dynamically adjusted by a provider without adjusting the structure of the binary interest vector itself. In the context of the previous example of binary interest vector 300, "sports" and "cars" are associated with a weight of 1, "food" is associated with a weight of 1.5, and "travel" is associated with a weight of 3.”. Watfa discloses determining and considering an interest level [corresponds to the weight for an items such as sport item or good item or travel item for a car item  from a user’s profile]  and initiating action of providing content accordingly to the determined interest/weight level.

Regarding claim 8, the limitations, “ wherein the user context data includes one or more of a user search history or a user interaction history” are already covered in the analysis of claim in view of reference Watfa.

Regarding claims 10-13, 15 and 17 their limitations are similar and covered in the analysis of claims 1-4, and 6. Accordingly, claims  10-13, 15 and 17  are unpatentable over Mathew in view Ribikauskas  in view of Watfa based on same rationale established for claims 1-4 and 6 above.

Regarding claims 21- 26 their limitations are similar and covered in the analysis of claims 1-4, and 6. Accordingly, claims 21-26  are unpatentable over Mathew in view Ribikauskas  in view of Watfa , as established for claims 1-4 and 6 above.

5.2. 	Claims 9 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Ribikauskas in view of Watfa and over Official Notice.

Regarding limitations claim 8, “The computer-implemented method as described in claim 1, wherein the action comprises purchasing the selected item, adding the selected item to a list, or bidding on the selected item”, Mathew in view of Ribikauskas in view of Watfa, as analyzed above in claim 1, teaches and renders obvious all the limitations of claim 1 and further teaches that the initiated action comprised commerce action of purchasing the selected item [  see Mathew claim 1, ““A computer-implemented method comprising: ..... interface elements representing the multiple items; receiving a user touch input, on the touch sensitive display device, selecting one of the multiple items; ..: automatically populating a purchase transaction with the selected item based on the first sequence of values”] , but does not specifically teach adding the selected item to a list. Examiner takes Official Notice of the well-known fact at the time of the Applicant's invention of adding items to watch list for future reference and purchasing. Therefore, in view of the Official Notice, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the combined teachings of Mathew in view of Ribikauskas in view of Watfa as applied to claim 1 to incorporate the concept of including a commerce action of adding items to watch list because this will help for future reference and purchasing.

Regarding claim 18, its limitations are similar to the limitations of claim 9 and are covered in the analysis of claim 9. Therefore claim 9 is unpatentable over the combined teachings of Mathew/Ribikauskas/ Watfa and Official Notice  based on same rational as established for claim 9 above.

Conclusion
6.	Final Rejection:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625